 

Exhibit 10.78

 

PROMISSORY NOTE

 

$20,000,000.00 July 1, 2014

 

FOR VALUE RECEIVED, the undersigned, BR T&C BLVD., LLC, a Delaware limited
liability company, a Delaware limited partnership (“Borrower”), hereby promises
to pay to the order of PATRIOT BANK, a Texas banking association (together with
its successors and assigns and any subsequent holder of this Note, “Lender”),
the principal sum of Twenty Million and No/100 Dollars ($20,000,000.00), or so
much thereof as may be advanced by Lender from time to time hereunder to or for
the benefit or account of Borrower, together with interest thereon at the rate
or rates provided for in the Loan Agreement (as hereinafter defined), and
otherwise in strict accordance with the terms and provisions hereof and in the
Loan Agreement. All payments of principal and interest shall be made in lawful
money of the United States of America at the office of Compass Bank, 8333
Douglas Ave., Dallas, Texas 75225, or such other address as may be specified
from time to time pursuant to the Loan Agreement.

 

1.          Loan Agreement; Defined Terms: This Note is executed and delivered
pursuant to, and is subject to and governed by, the terms and provisions of that
certain Construction Loan Agreement dated as of July 1, 2014 (as the same may be
amended, restated or modified from time to time, the “Loan Agreement”), by and
among Borrower, the Lenders a party thereto from time to time, and Compass Bank,
as Administrative Agent for the Lenders (in such capacity, “Administrative
Agent”), and is one of the promissory notes referred to in the Loan Agreement.
Capitalized terms used in this Note and not otherwise defined in this Note shall
have the meaning assigned to such terms in the Loan Agreement. Reference also is
made to the Loan Agreement for a statement of terms and provisions relevant to
this Note but not contained herein.

 

2.          Interest and Payment Terms. Accrued unpaid interest shall be due and
payable at the times and at the interest rate as set forth in the Loan Agreement
until all principal and accrued interest owing on this Note shall have been
fully paid and satisfied. In addition, payments of principal shall be payable at
such times as provided in the Loan Agreement. Any amount not paid when due and
payable hereunder shall, to the extent permitted by applicable Requirements,
bear interest at the Default Rate and if applicable, a Late Charge, as set forth
in the Loan Agreement. The outstanding principal balance of this Note, unless
accelerated in accordance with the Loan Agreement, if not sooner paid, will be
due and payable, together with all accrued and unpaid interest and other amounts
due and unpaid under the Loan Documents, on the Maturity Date.

 

3.          Security. This Note is secured, in part, by a Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing (which, as
it may have been or may be amended, restated, modified or supplemented from time
to time, is herein called the “Deed of Trust”), dated of even date with the Loan
Agreement, from Borrower to Lee Q. Vardaman, Trustee, for the benefit of
Administrative Agent, on behalf of the Lenders, covering certain real and
personal property in Harris County, Texas, described therein (the “Property”),
to be filed of record in the Real Property Records of Harris County, Texas.

 

1

 

 

4.          Usury Savings. The provisions of Section 10.12 of the Loan Agreement
are incorporated herein by reference.

 

5.          Costs of Enforcement. Borrower promises to pay all costs of
collection, including without limitation all foreclosure fees and reasonable
attorneys’ fees, whether or not suit is filed or other legal action is
instituted, incurred by Administrative Agent and the Lenders in enforcing the
performance of Borrower’s obligations under this Note or any other Loan
Document.

 

6.          Waivers. Except as otherwise specifically provided in the Loan
Documents, Borrower and all endorsers, guarantors and sureties of this Note and
all other persons liable or to become liable on this Note severally waive all
notices concerning presentment for payment, demand, dishonor, nonpayment,
intention to accelerate the maturity, protest together with Lender’s actions or
inactions concerning its diligence in collecting and the bringing of suit
against any other party, and agree to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after maturity.

 

7.          Event of Default. If any Event of Default shall occur and remain
uncured under the Loan Documents, then Administrative Agent may, at its option,
without further notice or demand except as provided in the Loan Agreement,
declare the unpaid principal balance and accrued interest on this Note at once
due and payable, foreclose all liens and/or security interests securing payment
hereof and pursue any and all other rights, remedies and recourses it may have.
The rights and remedies of Administrative Agent and the Lenders under the Loan
Documents and at law or in equity, or any one or more of them, shall be
cumulative and concurrent, and maybe pursued singly, successively, or together
at the sole discretion of Administrative Agent, and may be exercised as often as
occasion therefore shall arise; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof or of any
other right or remedy. Failure to exercise any of the foregoing options shall
not constitute a waiver of the right to exercise the same or any other option at
any subsequent time in respect to any other event. The acceptance by
Administrative Agent and/or Lender of any payment hereunder that is less than
payment in full of all amounts due and payable at the time of such payment shall
not constitute a waiver of the right to exercise any of the foregoing options at
that time or at any subsequent time or nullify any prior exercise of any such
option without the express written consent of Administrative Agent and the
Lenders.

 

8.          Applicable Law. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS FROM TIME TO TIME IN
EFFECT EXCEPT TO THE EXTENT PREEMPTED BY UNITED STATES FEDERAL LAW.

 

9.          Notices. Unless expressly provided otherwise herein, all notices,
demands, approvals and other communications provided for herein shall be in
writing and shall be delivered in accordance with the Loan Agreement.

 

2

 

 

10.         General Provisions. Time is of the essence with respect to every
provision hereof. This Note shall inure to the benefit of Lender, its successors
and assigns and shall be binding on Borrower, its successors and assigns.

 

REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE FOLLOWS

 

3

 

 

SIGNATURE PAGE OF BORROWER TO
PROMISSORY NOTE

 

  BR T&C Blvd., LLC,   a Delaware limited liability company             By: HCH
106 Town and Country, L.P., a Delaware limited partnership, a manager          
    By: Maple Multi-Family Development, L.L.C., a Texas limited liability
company, its general partner                 By:         Name:         Title:  

 

SIGNATURE PAGE TO PROMISSORY NOTE – Patriot Bank

 







 

 